DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 27 May 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 12, 13, 17, 20-22, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al (WO 2011/085058) in view of Yamane et al (Polymer, 2003, p. 2569-2575), Tsuji et al (Polymer, 2006, vol. 47, p. 3826-3837), and Mohanty et al. (Natural Fibers, Biopolymers, and Biocomposites, 2005, p. 553).  Shoji et al (US 2015/0105521) is cited as an evidentiary reference.  All references were cited in a prior Office action.  
Regarding Claims 1, 9, 13, and 20-22, Anderson teaches molding compositions including a PLA resin and a nucleating agent (Abstract).  The PLA may be a PLLA containing at least 99% of the L-enantiomer (p. 7, lines 21-26).  This reads on the claimed ranges of at least 95% (Claim 1) and at least 99.5% (Claim 20).
Anderson discloses a process for obtaining injection molded articles comprising (a) heating the molding composition; (b) injecting the composition into a mold which is at a temperature of 70-130°C (implying that the mold was heated to this temperature prior to injecting); (c) allowing the composition to cool and solidify in the mold (i.e. forming a molded part); and (d) removing the resulting molded article from the mold (p. 5, lines 11-20).  This process is comparable to both the processing limitations in Claim 1 and the method of Claim 9.
As discussed above, Anderson teaches the use of a nucleating agent.  Nucleating agents may be included in amounts ranging from 0.1-40 wt% (p. 10, lines 20-21).  Anderson does not teach the use of PDLA in addition to PLLA in the claimed amount of 4-7 wt%.
In the field of PLLA nucleating agents, Yamane teaches the addition of PDLA to PLLA in amounts of 1-5 wt% (Abstract).  The PDLA is synthesized through a ring opening polymerization of D-lactide using tin octanoate as a catalyst (p. 2570, Section 2.1).  
Addition of PDLA to PLLA resulted in formation of stereocomplex crystallites which acted as nucleation sites, resulting in significant enhancement of crystallization of PLLA.  Blends with higher PDLA contents (~5 wt%) are favored as both heterogeneous and homogeneous nucleation of PLLA occurred simultaneously resulting in the size distribution of spherulites (P. 2575, section 4).  Based on this description, it is evident that PDLA acts as a nucleating agent when added to PLLA in the amounts indicated by Yamane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of Yamane to include approximately 5 wt% of PDLA, as Yamane indicates that this leads to significant enhancement of crystallization.  
Additionally, Yamane demonstrates that PDLA is suitable for use as a nucleating agent in PLLA based compositions.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Neither Anderson nor Yamane teach a suitable number average molecular weight for PDLA.
In the same field of endeavor, Tsuji teaches the use of the incorporation of minor amounts of PDLA into PLLA.  This results in formation of stereocomplex crystallites which act as a nucleating agent (Abstract).  Tsuji's PDLA has a number average molecular weight of 52,000 and a polydispersity index (Mw/Mn) of 1.5 (p. 3827, Table 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to select a PDLA having a number average molecular weight of 52,000 when modifying Anderson in view of Yamane, as Tsuji indicates that PDLA having this molecular weight is suitable for use as a nucleating agent in PLLA-based compositions.
Alternatively, Yamane teaches a weight average molecular weight of 45,000-260,000 (p. 2570, Section 2.1) and Tsuji teaches toward PDLA with a Mw/Mn of 1.5 (p. 3827, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a PDLA having a weight average molecular weight within the range specified by Yamane and having a Mw/Mn value of 1.5, as Tsuji demonstrates that this is an acceptable polydispersity value for PDLA used as a nucleating agent in PLLA-based compositions.  This leads to a number average molecular weight of 67,500 to 390,000.  This overlaps the claimed range of 30,000 to 150,000.
Yamane teaches PDLA synthesized through a ring opening polymerization of D-lactide using tin octanoate as a catalyst (p. 2570, Section 2.1).  Yamane also teaches that the nucleation effect observed with addition of PDLA to PLLA results from formation of stereocomplex crystallites which act as nucleation sites (Abstract).  While Yamane teaches the use of only D-lactide, the cited references do not specify an optical purity of either the starting monomer or the resulting polymer.
In the same field of endeavor, Mohanty teaches that melting points for PLA stereocomplexes are dictated by the optical purity of both the L-lactide-rich and D-lactide rich polymers (i.e. PLLA and PDLA).  The greater the deviation in optical purity of the L-rich and/or D-rich chains, the greater the decrease in stereocomplex melting peak (p. 553, section 16.5.3.4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of Yamane and Tsuji as applied above, and further in view of Mohanty to minimize the deviation in optical purity of Anderson’s PLLA and the PDLA nucleating agent in order to avoid decreasing the melting peak of the stereocomplex crystallites.  This is desirable in view of Anderson’s preference for higher melting temperature (Tm) (p. 12, lines 7-11).  Anderson teaches toward PLLA containing at least 99% L-lactic acid repeating units (p. 6, lines 9-14; p. 7, lines 16-20; p. 7, lines 21-22).  Based on Mohanty’s teaching, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ PDLA having an identical optical purity (i.e. at least 99% D-lactic acid) in order to minimize the deviation in optical purity between PLLA and PDLA.  This range overlaps the claimed range of at least 99.5%.
Anderson’s composition also requires the use of an accelerant (p. 4, lines 21-29).  A preferred amount of accelerant is from 3.5-14.5 wt% (p. 14, lines 1-4).  Exemplary accelerants are presented in the table presented at page 13.  Most or all of these accelerants are widely recognized in the art as being plasticizers when used in PLA-based compositions.  See, for example, Shoji et al (p. 15, [0170]-[0177]).  Thus, Anderson teaches toward the use of a plasticizer in the amount of 3.5-14.5 wt%.  This overlaps the claimed amount of at most 5 wt%.
Anderson also teaches reinforcing agents such as cellulosic fibers (p. 14, line 21) in the amount of 5-15 wt% (p. 14, lines 23-25).  This component reads on the claimed filler.
Modification of Anderson in view of Yamane, Tsuji, and Mohanty as set forth above results in a composition which reads on Claims 1, 13, and 20-22, as well as a method which reads on Claim 9.
Regarding Claim 4, Yamane teaches toward inclusion of PDLA as a nucleating agent in the amount of 5 wt%.  Anderson also teaches the inclusion of additives such as an accelerant (equivalent to the claimed plasticizer as indicated above) in the amount of 3.5-14.5 wt% (p. 14, lines 1-4) and a reinforcing agent (equivalent to the claimed filler) in the amount of 5-15 wt% (p. 14, lines 23-25).  The amounts of these components indicate that PLLA will be present in amounts ranging from 65.5-86.5 wt%.  
Regarding Claim 12, Anderson’s method is carried out with short cycle times (Abstract) of less than one minute (p. 17, line 22 - p. 18, line 8).  This falls within the claimed range of at most 150 seconds.
Regarding Claims 24 and 25, as indicated above, Anderson teaches injecting the composition into a mold which is at a temperature of 70-130°C (p. 5, lines 11-20).  This overlaps the claimed range of 100-120°C.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Claims 5, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Yamane, Tsuji, and Mohanty as applied to Claim 1 above, further in view of Chou et al. (US 2007/0259195).
Regarding Claim 5, Anderson, Yamane, Tsuji, and Mohanty remain as applied to Claim 1 above.  Anderson teaches the use of a nucleating agent in amounts ranging from 0.1-40 wt% (p. 10, lines 20-21).  Yamane teaches toward the use of PDLA as a nucleating agent for PLLA, while Tsuhi and Mohanty teach toward suitable molecular weight and optical purity of PDLA.  The prior art cited above does not teach the use of polyhydroxybutyrate (PHB) or polybutylene adipate-co-terephthalate (PBAT) as claimed.
In the same field of endeavor, Chou teaches a PLA composition including PLA and a biodegradable nucleating polymer in an amount from 1-10 wt%.  The biodegradable nucleating polymer may be an aliphatic-aromatic copolyester (Abstract) such as PBAT (p. 2, [0029], [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of Yamane, Tsuji, and Mohanty as applied to Claim 1 above.  It would have been further obvious to one of ordinary skill in the art to combine a PDLA nucleating agent as suggested by Yamane with a PBAT nucleating agent as suggested by Chou, as the two are recognized by the prior art as being equivalents suitable for the same purpose (i.e. as polymeric nucleating agents for use in PLA-based molding compositions).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Modification in this way reads on Claim 5.
Regarding Claim 23, Anderson, Yamane, Tsuji, and Mohanty are applied as presented in paragraphs 4-18 above.  Anderson teaches the use of a nucleating agent in amounts ranging from 0.1-40 wt% (p. 10, lines 20-21).  Yamane teaches toward the use of PDLA as a nucleating agent for PLLA, while Tsuhi and Mohanty teach toward suitable molecular weight and optical purity of PDLA.  The prior art cited above does not teach the use of polyhydroxybutyrate (PHB) or polybutylene adipate-co-terephthalate (PBAT) as claimed.
In the same field of endeavor, Chou teaches a PLA composition including PLA and a biodegradable nucleating polymer in an amount from 1-10 wt%.  The biodegradable nucleating polymer may be an aliphatic-aromatic copolyester (Abstract) such as PBAT (p. 2, [0029], [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Anderson in view of Yamane, Tsuji, and Mohanty as applied to Claim 1 above.  It would have been further obvious to one of ordinary skill in the art to combine a PDLA nucleating agent as suggested by Yamane with a PBAT nucleating agent as suggested by Chou, as the two are recognized by the prior art as being equivalents suitable for the same purpose (i.e. as polymeric nucleating agents for use in PLA-based molding compositions).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Modification in this way reads on Claim 23.
Regarding Claim 26, Anderson teaches injecting the composition into a mold which is at a temperature of 70-130°C (p. 5, lines 11-20).  This overlaps the claimed range of 100-120°C.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Response to Arguments

Applicant's arguments filed 27 May 2021 have been fully considered but they are not persuasive.
Applicant argues that the broadest reasonable interpretation of the claims requires a composition obtained by heating to a temperature of 90-140°C.  Applicant argues that Anderson teaches an injection molding process which involves melting a composition at a temperature of 170°C or more before being introduced to a mold.  Applicant concludes that Anderson is distinguished from the claims because the reference teaches molding conditions involving temperatures above the claimed range of 90-140°C.
Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  See MPEP 2113(I).  As acknowledged in Applicant’s remarks at pages 8 and 9 and in the instant specification at page 7, lines 19-20, the structure of the composition resulting from the claimed process steps is not known to the inventors.  The Applicant has not established any differences in structure between the prior art as applied in the grounds of rejection above and the claimed invention because the structure of the claimed invention is not known.  Therefore, Applicant’s argument does not distinguish the claimed invention from the cited prior art.
Additionally, the portion of Anderson cited in Applicant’s remarks relates to the temperature at which a composition is melt blended prior to being injected into a mold.  The product-by-process limitations of independent Claims 1 and 23 do not exclude melt blending at temperatures in excess of the claimed range prior to injecting into a mold held at a temperature within the claimed range.  Such additional steps are also not excluded from the method of independent Claim 9.  
As noted by the Patent Trial and Appeal Board in the decision dated 29 March 2021, the claimed temperature range does not relate to the temperature at which the composition would be melt blended prior to injection molding, and the Applicant does not disclose the temperature of melt blending prior to injecting into a heated mold (PTAB decision, see paragraph spanning p. 12-13).  After melt blending, Anderson teaches injecting the molten composition into a mold held at a temperature of 70-130°C (p. 16, line 34 - p. 17, line 1).  This is sufficient to satisfy the claim language.  
Although not expressly disclosed, a melt blending step similar to that of Anderson is necessarily and implicitly present in the process described in the instant specification.  The only means for achieving the claimed heating step described in the instant specification is heating a mold to the indicated temperature and supplying the claimed composition thereto.  The specification provides no information on the specific conditions encountered when supplying the composition to the heated mold.  However, the techniques described in the specification are well known in the art.  For example, the specification contemplates supplying the composition to a heated mold by injection molding (specification at p. 6, lines 27-29).  
Claims must be given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art.  In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); MPEP 2111.  The specification teaches carrying out the claimed heating step by supplying the claimed composition to a mold heated to a temperature of 90-140°C.  The specification teaches that supplying the composition to the heated mold may be achieved by injection molding.  Injection molding is recognized in the art as requiring a step of melting a composition prior to supplying it to a mold (see, e.g., Rosato et al. Injection Molding Handbook, 2000 at p. 4, Molding Basics and Overview and p. 2, third full paragraph).  PLA is recognized in the art as having a Tm above 140°C (see, e.g, Smith, Biodegradable Polymers for Industrial Applications, 2005 at p. 259, Table 10.4), and the specification acknowledges a Tm of up to 180°C.  
The claimed composition must necessarily be melted at a temperature above the claimed upper limit of 140°C before being supplied to a mold held at the indicated temperature of 90-140°C.  Therefore, the broadest reasonable interpretation of the claimed product-by-process limitations in view of the specification as it would be interpreted by one of ordinary skill in the art cannot exclude a step of melting a polymeric composition at a temperature above 140°C before supplying the composition to a mold heated to a temperature of 90-140°C or otherwise heating the composition to within the claimed temperature range.  
Although Anderson teaches temperatures above the claimed range prior to introducing a polymer melt to a mold, this is consistent with the injection molding process generally described in the specification as it would be understood by one of ordinary skill in the art.  Anderson subsequently teaches supplying the melted composition to a mold held at a temperature within the claimed range.  This is sufficient to satisfy the claim language.
The Applicant argues that Yamane teaches heating compositions to a temperature above the claimed range.
The temperatures in Yamane cited by the Applicant relate to analytical studies on the nucleation effect of PDLA, and are unrelated to the temperature range recited in Claim 1.  The compositions themselves are formed by solution blending, followed by solvent removal (p. 2570, section 2.1).  This method does not require heating the compositions to a temperature in excess of the claimed range.
The Applicant argues that Anderson fails to disclose a molding composition comprising both PLLA and PDLA as required by the claims, and that none of Anderson’s examples employ a PDLA resin.
In response to the Applicant's arguments against Anderson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that when the references are considered as a whole, at no point do the cited references reasonably describe a composition obtained by the claimed process and satisfying all compositional limitations.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Applicant argues that the cited prior art does not create a reasonable expectation that the claimed features will impart any improved properties.
Any improved properties referenced in the Applicant’s remarks are not included in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that the patentability of the current claims is supported by unexpected results and advantages described in the instant specification.
The results presented in the specification are not sufficient to establish non-obviousness of the claimed invention for the reasons stated in the Examiner’s Answer dated 23 June 2020 (see p. 12-15, section A) and in the Patent Trial and Appeal Board decision dated 29 March 2021 (see p. 8-11, Unexpected Results).  
The Applicant argues that the temperature range in new claims 24-26 distinguish over the applied prior art.
Anderson teaches supplying a composition to a mold held at a temperature of 70-130°C (p. 5, lines 11-20).  This overlaps the claimed range of 100-120°C.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S JONES JR/Primary Examiner, Art Unit 1762